Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/29/21 has been entered.
This office action is in response to correspondence filed 11/29/21 regarding application 15/347,653, in which claims 1, 10, 13, and 18 were amended, claims 9, 16, and 19 were cancelled, and new claims 21 and 22 were added. Claims 1-8, 10-15, 17, 18, and 20-22 are pending and have been considered.

Response to Arguments
Amended independent claims 1, 13, and 18 overcome the 35 U.S.C. 103 rejections of claims 1-8, 13/15, and 18 based on Radebaugh, Grieves, Moore, and Liu, and so the rejections are withdrawn. 

Allowable Subject Matter
Claims 1-8, 10-15, 17, 18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 13, and 18 is Radebaugh (2014/0067397). Radebaugh discloses a computer-implemented method for generating expressive content comprising: receiving textual input and a plurality of expressive operators for selectively applying an emotional tone or a vocal sound effect associated with each of the plurality of expressive operators to received textual input (e.g. “Not doing much tonight, you? :(”. Fig 1A); receiving textual input (e.g. “Not doing much tonight, you? :(”. Fig 1A); selecting, by a user, at least one of the plurality of expressive operators (choosing a smiley face or angry face, Abstract, input by a user using keyboard, [0057]); in response to receiving the selection of at least one of an expressive operator, identifying a predefined set of one or more prosody attributes or vocal sound effects associated with the selected expressive operator (Fig 1A); combining the associated predefined set of prosody attributes or the vocal sound effect with the received textual input (Tagged text, Fig 1A); and outputting the combined set of prosody attributes or the vocal sound effect and textual input to a speech generation engine for generating expressive synthesized speech (reading out in a sad voice, Fig 1A). However, Radebaugh does not disclose the limitations of amended independent claims 1, 13, and 18.

Kilgore (2013/0332167) discloses audio animation in which “text element 320 is used as input to a text-to-speech application which audibly renders the text element as synthesized speech. Settings associated with such a text-to-speech application may be stored in text-to-speech settings 324. Such settings allow for different speech presentations, such as a change in speaker, tone or cadence. For example, a frame containing a text element comprising text of an alarming nature might be synthesized to speech which communicates an urgent tone via appropriate settings in text-to-speech settings 324, or text-to-speech settings 324 may indicate the gender (or age) of the voice that should be used when synthesizing speech. In embodiments in which speech synthesis is employed, text may be rendered by 

A combination or modification of Radebaugh, Kilgore, and the other prior art of record would not have resulted in the limitations of claims 1, 13, and 18, and therefore claims 1, 13, and 18 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-8, 1-12, 14, 15, 17, and 20-22 are allowable because they further limit allowable parent claims 1, 13, and 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                      12/16/21